UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 29, 2010 CONMED CORPORATION (Exact name of registrant as specified in its charter) New York 0-16093 16-0977505 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 525 French Road Utica, New York 13502 (Address of principal executive offices, including zip code) (315) 797-8375 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (See General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement; Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On October 29, 2010, CONMED Corporation (the "Registrant") and its subsidiary, CONMED Receivables Corporation, entered into the sixth amendment (“the Amendment”) dated as of October 23, 2003 among CONMED Receivables Corporation, the Registrant and Bank of America, N.A., which is Exhibit 10.23 to the Company's Annual Report on Form 10-K for the year ended December 31, 2009.The Amendment, among other matters, extended the commitment termination date for the receivables securitization from October 29, 2010 until April 1, 2011. Bank of America, N.A., as the purchaser under the Receivables Purchase Agreement, and its affiliates, have in the past provided, and may in the future provide, investment banking, underwriting, lending, commercial banking and other advisory services to the Registrant and its subsidiaries.Bank of America, N.A. has received, and may in the future receive, customary compensation from the Registrant and its subsidiaries for such services. The foregoing description of the Amended and Restated Receivables Purchase Agreement and related matters is qualified in its entirety by reference to the Amended and Restated Receivables Purchase Agreement, which will be filed as Exhibit 10.1 hereto and incorporated herein by reference. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (c) Exhibits The following exhibit is included herewith: Exhibit No. Description of Exhibit Amendment No. 6 to the Amended and Restated Receivables Purchase Agreement dated October 29, 2010. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CONMED CORPORATION (Registrant) By: Robert D. Shallish, Jr. Vice President – Finance and Chief Financial Officer Date:October 29, 2010
